     Case 2:20-cv-01894-TLN-JDP Document 17 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOOKER,                                    Case No. 2:20-cv-01894-TLN-JDP (HC)
12                       Petitioner,                   FINDINGS AND RECOMMENDATIONS
                                                       THAT THIS ACTION BE DISMISSED FOR
13           v.                                        FAILURE TO PROSECUTE, FAILURE TO
                                                       COMPLY WITH COURT ORDERS, AND
14    J. LYNCH,                                        FAILURE TO STATE A CLAIM
15                       Respondent.                   OBJECTIONS DUE WITHIN FOURTEEN
                                                       DAYS
16

17          Petitioner, a state prisoner without counsel, filed a writ of habeas corpus under 28 U.S.C.

18   § 2254. ECF No. 1. On October 6, 2020, I dismissed that petition because it appeared to contain

19   only unexhausted claims that are potentially time-barred. ECF No. 8 at 2. Petitioner was granted

20   thirty days to file an amended petition that addressed both issues. Rather than filing an amended

21   petitioner, he filed a motion to stay the case. ECF No. 9. On January 6, 2021, the court denied

22   petitioner’s motion for a stay. ECF No. 13.

23          On February 25, 2021, petitioner, having still not filed an amended petition, was ordered

24   to show cause within twenty-one days why this case should not be dismissed for failure to

25   prosecute and failure to state a viable claim. ECF No. 14. In response, petitioner filed a motion

26   for appointment of counsel and for an extension of time to respond to the February 26, 2021 order

27   to show cause. ECF No. 15. I denied petitioner’s motion for appointment of counsel but granted

28   him until June 7, 2021 to respond to the February 26 order. I also ordered him to file an amended
                                                      1
     Case 2:20-cv-01894-TLN-JDP Document 17 Filed 07/26/21 Page 2 of 2


 1   petition by no later than June 7, 2021. Id. Petitioner was also warned that failure to comply with

 2   my order would result in a recommendation that this action be dismissed. Id.

 3            The deadline has passed, and petitioner has not filed an amended petition nor otherwise

 4   responded to the April 6, 2021 order. Accordingly, it is hereby RECOMMENDED that:

 5            1. this action be dismissed for failure to prosecute, failure to comply with court orders,

 6   and failure to state a viable claim for the reasons set forth in the court’s October 6, 2020 order,

 7   see ECF No. 8; and

 8            2. the Clerk of Court be directed to close the case.

 9            These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

14   objections shall be served and filed within fourteen days after service of the objections. The

15   parties are advised that failure to file objections within the specified time may waive the right to

16   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

17   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18
     IT IS SO ORDERED.
19

20
     Dated:      July 25, 2021
21                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
